Proceeding pursuant to section 330 of the Election Law to validate a petition designating petitioner, Joe E. Moses, as the candidate of the People’s Choice Independent Party for the public office of City Court Judge of the City of Long Beach. Upon a prior appeal in this proceeding, from a judgment of the Supreme Court, Nassau County, entered October 18, 1973, this court reversed that judgment and remanded the proceeding to Special Term for a new hearing upon certain issues (Moses v. Lee, 42 A D 2d 992). Such new hearing has been held and a new judgment has been entered by the same court on November 5, 1973, dismissing the proceeding, from which latter judgment the instant, appeal was taken. Judgment affirmed, without costs. Petitioner is attempting to set aside the November, 1973 election for City Court Judge of the City of Long Beach and we simply have no power to do so under section 330 of the Election Law. As stated in Matter of Hanley v. Greaser (31 Mise 2d 1069, 1070), “ true it is that this court has power to order a new primary election but nowhere in the statute or case law can authority be found which empowers us to void a general election and direct the holding of a new one ”. Martuscello, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.